Judgment of the County Court, Kings County, reversed on the law and a new trial ordered. The findings of fact implicit in the verdict of the jury are affirmed. Defendant was convicted of the crime of assault in the second degree. In its charge, the court’s overemphasis of the probable correctness of its recollection of the testimony, especially in view of its erroneous statement that defendant admittedly fled from the scene of the alleged crime, whereas defendant denied knowledge that he was being pursued, was prejudicial. Other portions of the charge were equally prejudicial. Lewis, P. J., Hagarty, Carswell and Adel, JJ., concur; Johnston, J., dissents and votes to affirm.